Title: From James Madison to Alexander J. Dallas, 12 May 1802
From: Madison, James
To: Dallas, Alexander J.


SirDepartment of State May 12th. 1802.
The Minister of his Catholic Majesty has complained to this Department of certain outrages committed on Spanish subjects and a spanish flag in the harbor of Philadelphia. The copy of his representation inclosed will explain the particulars of the transaction. As it is within the cognizance of the State authority, Governor McKean has been requested to cause the proper proceedings to be instituted for doing in it whatever the law may warrant. In order to give the more satisfaction to the spanish Government, by manifesting the interest which Government of the United States take in the result, it is thought proper that you should afford your aid in the prosecution, and I have accordingly to make that request of you. With great respect &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   See Yrujo to JM, 3 May 1802.


